UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6234



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

DAVID M. SCATES,


                                      Party in Interest - Appellant,

          versus

CHAD RAYMON JONES,
                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-98-221)


Submitted:   April 14, 2005                 Decided:   April 21, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David M. Scates, Appellant Pro Se. Stephen Wiley Miller, Rodney
LaMont Jefferson, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David   M.   Scates    appeals   the   district   court’s   order

denying his “Motion to Correct Record” pursuant to Fed. R. Crim. P.

36.   We have reviewed the record and the district court’s order and

find no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.       See United States v. Jones, No. CR-

98-221 (E.D. Va. Jan. 27, 2005).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                    - 2 -